Name: Commission Regulation (EEC) No 3276/88 of 24 October 1988 amending Regulation (EEC) No 3108/88 fixing the amount of the reduction applicable under the special arrangements for maize and sorghum imports into Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 10 . 88 Official Journal of the European Communities No L 291 /63 COMMISSION REGULATION (EEC) No 3276/88 of 24 October 1988 amending Regulation (EEC) No 3108/88 fixing the amount of the reduction applicable under the special arrangements for maize and sorghum imports into Spain HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 3108/88 is hereby replaced by the following : 'Article 1 The reduction in the levy provided for in Article 3 of Regulation (EEC) No 1799/87 shall be :  10 ECU per tonne for grain sorghum originating in the African, Caribbean, and Pacific countries,  70 ECU per tonne for grain sorghum imported from other countries in October and November THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1799/87 of 25 June 1987 on special arrangements for imports of maize and sorghum into Spain from 1987 to 1990 ( l ), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 3105/87 of 16 October 1987 laying down detailed rules for the application of the special arrangements for imports of maize and sorghum into Spain from 1987 to 1990 (2), as last amended by Regulation (EEC) No 3106/88 (3), lays down the framework of detailed rules to ensure that the objectives of the abovementioned Regulation are achieved ; Whereas Commission Regulation (EEC) No 3108/88 (4) fixes the reductions in the levy on imports of maize and grain sorghum into Spain ; Whereas the quantity of maize to be imported into Spain for 1988 has been exhausted in the meanwhile ; whereas the reduction in the levy on maize imports should accordingly be discontinued ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, 1988 ,  74 ECU per tonne for grain sorghum imported from other countries in December 1988,  *76 ECU per tonne for grain sorghum imported from other countries in January and February 1989/ Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 170, 30 . 6 . 1987, p. 1 . (2) OJ No L 294, 17. 10 . 1987, p. 15 . (3) OJ No L 277, 8 . 10 . 1988 , p. 28 . 4 OJ No L 277, 8 . 10 . 1988, p. 36.